Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05812 Legg Mason Partners Premium Money Market Trust (Exact name of registrant as specified in charter) 125 Broad Street, New York, NY 10004 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: May 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS PREMIUM TRUST CITI PREMIUM U.S. TREASURY RESERVES FORM N-Q MAY 31, 2007 Notes to Schedule of Investments (unaudited) Investments in U.S. Treasury Reserves Portfolio, at value $185,268,260 1. Organization and Significant Accounting Policies Citi Premium U.S. Treasury Reserves (the Fund) is a separate diversified series of Legg Mason Partners Premium Money Market Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. Prior to April 16, 2007, the Fund was a separate diversified series of CitiFunds Premium Trust, a Massachusetts business trust, registered under the 1940 Act, as an open-end management investment company. The Fund invests all of its investable assets in U.S. Treasury Reserves Portfolio (the Portfolio), an open-end, diversified management investment company that has the same investment objective as the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation  The Fund records its investment in the Portfolio at value. The value of such investment reflects the Funds proportionate interest (7.53% at May 31, 2007) in the net assets of the Portfolio. Valuation of securities held by the Portfolio is discussed in Note 1(a) of the Portfolio's Notes to Schedule of Investments, which are included elsewhere in this report. U.S. Treasury Reserves Portfolio Schedule of Investments (unaudited) May 31, 2007 Face
